

PLATENERGY SERVICES AND INFRASTRUCTURE, INC.
 
RESTRICTED STOCK AGREEMENT
 


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated as of August 11,
2008, by and between Platenergy Services and Infrastructure, Inc., a Delaware
corporation (the “Corporation”), and Lisa Meier (the “Executive”).
 
WITNESSETH
 
WHEREAS, Platinum Energy Resources, Inc. (“Parent”) has determined to start a
new drilling & workover business, and operate in the areas of compression,
pipelines, gas storage, specialty chemicals and downhole tools, and has
incorporated the Corporation in which to operate the new business; 
 
WHEREAS, Parent has entered into an Employment Agreement dated the date hereof
with the Executive pursuant to which the Executive has been appointed as Chief
Financial Officer of Parent and President of the Corporation;
 
WHEREAS, as part of Executive’s compensation package, Parent has granted to the
Executive the Restricted Shares (a defined herein) upon the terms and conditions
set forth herein.
 
NOW THEREFORE, in consideration of services to be rendered by the Executive, and
the mutual promises made herein and the mutual benefits to be derived therefrom,
the parties agree as follows: 
 
1.    Defined Terms. As used in this Agreement, the following terms shall have
the following respective meanings:
 
“Sale of the Business” shall mean the sale of all or substantially all of the
assets of the Corporation, the sale of more than 80% of the voting stock of the
Corporation, or any person or group (other than Parent or an affiliate of
Parent) is or becomes the owner, directly or indirectly, of more than 80% of the
total voting power of the voting stock of the Corporation, including by way of
merger, consolidation or otherwise.
 
2.    Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Executive 50 shares of Common Stock, par value $0.0001 per share,
of the Corporation (the “Restricted Shares”).
 
3.    Vesting. Subject to Section 10 below, the Restricted Shares shall vest,
and restrictions shall lapse as follows: one-quarter of the Restricted Shares
shall vest immediately on the date hereof; one-quarter of the Restricted Shares
shall vest on each anniversary thereafter, until all Restricted Shares are
vested.
 

--------------------------------------------------------------------------------


 
4.    Sale of the Business.  Notwithstanding Section 3 of this Agreement, upon
the closing of a Sale of the Business, all of the Restricted Shares shall become
immediately vested and unrestricted.
 
5.    Continuance of Employment.
 
(a) The vesting schedule requires continued employment or service to the
Corporation through each applicable vesting date as a condition to the vesting
of the applicable installment of the Restricted Shares and the rights and
benefits under this Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Executive to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services.
 
(b) Nothing contained in this Agreement constitutes an employment or service
commitment by Parent or the Corporation, confers upon the Executive any right to
remain employed by or in service to the Parent or the Corporation, interferes in
any way with the right of the Parent or the Corporation at any time to terminate
such employment or services, or affects the right of the Corporation to increase
or decrease the Executive’s other compensation or benefits. All such rights and
obligations shall be set forth in the Employment Agreement.
 
6.    Distributions and Adjustments.
 
(a) If all or any portion of the Restricted Shares vest in the Executive
subsequent to any change in the number or character of shares of Common Stock
(through stock dividend, recapitalization, stock split, reverse stock split or
similar corporate transaction), the Executive shall then receive upon such
vesting the number and type of securities or other consideration which she would
have received if the Restricted Shares had vested prior to the event changing
the number or character of outstanding shares of Common Stock.
 
(b) Any additional shares of Common Stock, any other securities of the
Corporation and any other property (except for cash dividends) distributed with
respect to the Restricted Shares prior to the date such Restricted Shares vest
shall be subject to the same restrictions, terms and conditions as the
Restricted Shares. Any cash dividends payable with respect to the Restricted
Shares shall be distributed to the Executive at the same time cash dividends are
distributed to shareholders of the Corporation generally.
 
(c) Any additional shares of Common Stock, any securities and any other property
(except for cash dividends) distributed with respect to the Restricted Shares
prior to the date such Restricted Shares vest shall be promptly deposited with
the Secretary pending release or forfeiture in accordance with the terms and
conditions of this Agreement.
 
7.    Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Sections 3 or 4 hereof, neither the Restricted Shares, nor any
interest therein, amount payable in respect thereof, may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.
 
8.    Stock Certificates.
 
(a) Certificated Form. The Corporation shall issue the Restricted Shares in
certificated form as provided in Section 8(b) below.
 
2

--------------------------------------------------------------------------------


 
(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Shares that may be delivered to the Executive
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:
 
THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND PLATENERGY SERVICES
AND INFRASTRUCTURE, INC. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF
THE SECRETARY OF PLATENERGY SERVICES AND INFRASTRUCTURE, INC.


(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
Restricted Shares pursuant to Sections 3 or 4 hereof and the satisfaction of any
and all related tax withholding obligations pursuant to Section 11, the
Corporation shall deliver to the Executive a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested (or such
lesser number of shares as may result after giving effect to Section 11). The
Executive (or the beneficiary or personal representative of the Executive in the
event of the Executive’s death or disability, as the case may be) shall deliver
to the Corporation any representations or other documents or assurances as the
Corporation or its counsel may determine to be necessary or advisable in order
to ensure compliance with all applicable laws, rules, and regulations with
respect to the grant of the Restricted Shares and the delivery of shares of
Common Stock in respect thereof. The shares so delivered shall no longer be
restricted shares hereunder.
 
(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Agreement, the Executive shall deliver to the Corporation an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
such shares. The Corporation shall not deliver any share certificates in
accordance with this Agreement unless and until the Corporation shall have
received such stock power executed by the Executive. The Executive, by
acceptance of the Restricted Shares, shall be deemed to appoint, and does so
appoint by execution of this Agreement, the Corporation and each of its
authorized representatives as the Executive’s attorney(s)-in-fact to effect any
transfer of unvested forfeited shares (or shares otherwise reacquired by the
Corporation hereunder) to the Corporation as may be required pursuant to this
Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.
 
9.    Voting; Proxy. The Executive does hereby appoint Parent, or its designee,
the true and lawful attorney, agent, and proxy of the Executive, with full power
of substitution for and in the name of the Executive, to attend any and all
meetings of the stockholders of the Corporation, and vote all of the Restricted
Shares that the Executive would be entitled to vote, and to act without a
meeting with respect to the Restricted Shares (including by giving written
consent in lieu of a meeting) consistent with Delaware corporate law and the
Corporation’s by-laws, as amended. This proxy is irrevocable and coupled with an
interest. Parent shall be entitled to vote the Restricted Shares as it shall
determine in its sole discretion. The Executive hereby affirms that this proxy
is intended to bind, and shall bind, the Executive, his heirs, estate,
executors, administrators, successors, other personal representatives, legatees,
devisees and assigns.
 
10.    Effect of Termination of Employment or Services. If the Executive ceases
to be employed by or ceases to provide services to the Parent or the Corporation
(the date of such termination of employment or service is referred to as the
Executive’s “Severance Date”), the Executive’s Restricted Shares shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Sections 3 or 4 hereof upon the Severance Date (if and only if the
reason for such termination of employment or service is for cause, voluntarily
termination by the executive, or due to death or disability). Upon the
occurrence of any forfeiture of Restricted Shares hereunder, such unvested,
forfeited shares shall be automatically transferred to the Corporation as of the
Severance Date, without any other action by the Executive (or the Executive’s
beneficiary or personal representative in the event of the Executive’s death or
disability, as applicable). No consideration shall be paid by the Corporation
with respect to such transfer. The Corporation may exercise its powers under
Section 8(d) hereof and take any other action necessary or advisable to evidence
such transfer. The Executive (or the Executive’s beneficiary or personal
representative in the event of the Executive’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares to the Corporation.
 
3

--------------------------------------------------------------------------------


 
11.    Tax Withholding. Upon any vesting of the Restricted Shares, the
Corporation shall automatically withhold and reacquire the appropriate number of
whole shares of Restricted Shares, valued at their then fair market value (with
the “fair market value” of such shares determined in good faith by the Board of
Directors of Corporation), to satisfy any withholding obligations of the
Corporation with respect to such vesting at the minimum applicable withholding
rates. In the event that the Corporation cannot satisfy such withholding
obligations by withholding and reacquiring shares of Restricted Shares, or in
the event that the Executive makes or has made an election pursuant to Section
83(b) of the Internal Revenue Code or the occurrence of any other withholding
event with respect to the Restricted Shares, the Corporation shall be entitled
to require a cash payment by or on behalf of the Executive and/or to deduct from
other compensation payable to the Executive any sums required by federal, state
or local tax law to be withheld with respect to such vesting of any Restricted
Shares or such Section 83(b) election.
 
12.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Executive at the Executive’s last address
reflected on the Corporation’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received.
 
13.    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.
 
14.    Amendment. The terms and provisions of this Agreement may not be modified
or amended, or any of the provisions hereof waived, temporarily or permanently,
without the prior written consent of each of the parties hereto.
 
15.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
16.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
17.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without regard to
conflict of law principles thereunder.
 


[Remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Executive has hereunto set her
hand as of the date and year first above written.
 


PLATENERGY SERVICES
AND INFRASTRUCTURE, INC.




By:  /s/ Barry Kostiner                     
Name: Barry Kostiner
Title:   Vice President




EXECUTIVE:




/s/ Lisa Meier                                    
Lisa Meier
 
5

--------------------------------------------------------------------------------




EXHIBIT A
STOCK POWER
 
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between Platenergy Services and Infrastructure, Inc., a Delaware corporation
(the “Corporation”), and the individual named below (the “Individual”) dated as
of August 11, 2008, the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate ______________ shares of Common Stock of the
Corporation, standing in the Individual’s name on the books of the Corporation
and represented by stock certificate number(s) ______________ which this
instrument is attached, and hereby irrevocably constitutes and appoints
______________ his or her attorney in fact and agent to transfer such shares on
the books of the Corporation, with full power of substitution in the premises.
 


Dated: ______________
 
__________________________
Lisa Meier
 
6

--------------------------------------------------------------------------------


 